J-S26029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DALE L. & LINDY L. VARNER                  :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FELICITY DAWN HOCKER,                      :
    DECEASED, AND DANIELLE HOCKER              :
                                               :     No. 453 MDA 2022
                                               :
    APPEAL OF: DANIELLE HOCKER,                :
                                               :
                       Intervenor              :

               Appeal from the Order Entered February 14, 2022
      In the Court of Common Pleas of Huntingdon County Civil Division at
                         No(s): CP-31-CV-235-2021


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                       FILED: SEPTEMBER 29, 2022

        Intervenor, Danielle Hocker (Appellant), files this appeal from the order

dated and entered February 14, 2022, in the Huntington County Court of

Common Pleas, with respect to custody of the male child, C.J.H. (Child), born

in January 2021. The order awarded sole legal and physical custody to Dale

L. Varner (Dale) and Lindy L. Varner (Lindy) (collectively, Appellees). The

order further granted Appellant two non-overnight visits per year in

Huntington County, Pennsylvania.           After review, we affirm the trial court’s

order.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26029-22



      This matter arises from a tragic incident in which Felicity Dawn Hocker

(Mother) was struck and killed by a freight train in Northumberland County,

Pennsylvania, in March 2021, at 21 years old. N.T., 2/11/22, at 6. Mother

had given birth to Child approximately two months prior to her death. Id. at

3. Child’s biological father is unknown.

      Appellant is the sister of Mother’s father, and, therefore, Child’s

maternal great-aunt. N.T., 8/20/21, at 5-6, 51-52. Appellees are the half-

sister and brother-in-law of Mother’s mother, and, therefore, also Child’s

maternal great-aunt and great-uncle.       N.T., 2/11/22, at 3, 33-34; N.T.,

8/20/21, at 6. Appellant and Appellees were not aware of each other and

never met prior to the present litigation. N.T., 2/11/22, at 14, 33, 38, 40;

N.T., 8/20/21, at 6.

      The trial court set forth the following background regarding Mother’s

familial relationships and upbringing.

             [Mother] was born [in] 1999. She lived with her sister [ ]
      and their parents [ ] in Florida for a time. At some point in or
      around 2001 or 2002 the family moved to Huntingdon County,
      Pennsylvania. . . . This was the first time that Lindy met [Mother],
      and was the first time that Lindy met [Mother’s mother] as well —
      Lindy had not even known that she had [a half-]sister prior to this
      point.

           The family’s time in Pennsylvania was a turning point for
      [Mother]. While the precise details are unknown, [Mother’s
      parents] lost custody of both [Mother] and [her sister] in 2002,
      apparently after the girls were found locked in the trunk of a car.
      [Mother’s grandparents] took custody of [Mother], and at three
      years of age, she went to live with them in [the State of]
      Washington. [Mother’s father] returned to Florida, where he still



                                     -2-
J-S26029-22


      lives, and [Mother’s mother] now lives in Altoona, Blair County,
      Pennsylvania.

             [Appellant], then age twenty-three, was not living at home
      when [Mother] came to live with [her grandparents, who are
      Appellant’s parents]. She was living nearby, and was involved in
      [Mother]’s life as her aunt. [Appellant] saw [Mother] more
      frequently during [Mother]’s first two years in Washington. Their
      interactions became more infrequent around the time that
      [Mother] was five because: (i) [Appellant] became quite busy,
      attending college while continuing to work full-time; and (ii) the
      relationship between [Appellant] and [her father] became
      strained. . . . It was also around this time that [Appellant] moved
      to Colorado.

            [Mother’s grandparents] and [Mother] continued to live in
      Bremerton, Washington, until [Mother] was in her early teens, at
      which point [Mother’s grandfather] retired and the family moved
      to Colorado as well. [Appellant] visited [Mother] while they were
      both living in Colorado, and then moved back to Bremerton when
      [Mother] was fourteen or fifteen. [Appellant] had minimal contact
      with [Mother] for the next few years, until after [Mother] turned
      eighteen and was no longer living with [her grandparents].

             . . . Per [Mother’s grandfather]’s testimony, [Mother] was
      diagnosed with bipolar disorder at age sixteen. This led to a lot
      of friction between her and her grandparents, and at age
      seventeen she was placed in [a Christian] girls’ home in Colorado
      Springs, Colorado. When [Mother] turned eighteen the supervisor
      of the home sent [Mother] to a similar facility for adults in Corpus
      Christi, Texas. This move occurred at a time in which [Mother]
      was apparently avoiding contact with [her grandfather] (who
      testified that the move occurred without his knowledge), but did
      have some contact with [Appellant], as [Appellant] was contacted
      as being a possible resource for [Mother]. Regardless, after
      spending a few months in Texas, [Mother] got in touch with
      [Appellant]. In December 2017[, Appellant] bought a bus ticket
      for [Mother] to travel to Washington. [Mother] stayed with
      [Appellant] in Bremerton for about a week, until [Appellant]
      caught her in a lie regarding her claimed plan to earn her GED and
      get a job. [Mother] then moved to Pennsylvania.

Trial Ct. Op., 4/28/22, at 3-5 (footnotes omitted).




                                     -3-
J-S26029-22



       Upon her return to Pennsylvania, Mother again visited with and

commenced a relationship with Lindy and extended family in Pennsylvania.

N.T., 2/11/22 at 6, 31-32, 66-67, 74. Over the next few years, before her

untimely death, Mother maintained occasional contact with Appellant, Lindy,

as well as her grandfather, among other family. N.T., 2/11/22, at 32, 66-67,

74-75; N.T., 8/20/21 at 18-20, 55. Both Appellant and Lindy knew of Mother’s

pregnancy, and Mother sought Lindy’s advice regarding same.1 N.T., 2/11/22,

at 4; N.T., 8/20/21, at 18. Appellant last spoke to Mother just prior to Child’s

birth. N.T., 8/20/21, at 19-20. Noting that Mother had been “struggling” and

was “busy making sure [Child] was okay,” Appellant was aware Child had been

born but confirmed that she had not received any communication from Mother

after Child’s birth. Id. at 19-20, 40. Lindy indicated that her last contact with

Mother involved Mother sending her a picture following Child’s birth. N.T.,

2/11/22, at 3, 31.

       Two days after Mother’s death, in the early morning hours of March 3,

2021, Northumberland County Children and Youth Services (CYS) placed Child

with Appellees, who reside in Huntingdon County, Pennsylvania. 2           N.T.,

2/11/22, at 7-8. Child has remained in Appellees primary custody since this
____________________________________________


1Lindy testified, “I knew she was pregnant and how she got pregnant. Then
she asked me what to do.” N.T., 2/11/22, at 4.

2 Lindy testified that, after discussions between her, her sister, and her
mother, Child was placed with her and her husband at approximately midnight
on March 3, 2021. N.T., 2/11/22, at 7-8, 31, 35-37, 65-66. Initially, it was
thought the placement was to be temporary. Id. at 36-37, 65-66.


                                           -4-
J-S26029-22



time. On March 11, 2021, Appellees filed an emergency custody complaint

for the purpose of obtaining legal authority to treat Child's medical problems.

Id. at 13-14.      Specifically, at the time of placement, Child was “severely

malnourished, underweight, [and] dehydrated.”             N.T., 2/11/22, at 10.

Additionally, as Lindy explained, Child has kidney issues, potential vision

issues, and is being monitored for autism as a result of a genetic disorder.

Id. at 12-13, 26. He also has orthopedic issues and gastro-intestinal issues.

Id. at 13, 18. As a result, Child sees various medical specialists. Id. at 12-

13, 26. Lastly, Child receives early intervention services due to developmental

delays. Id. at 24. Lindy described these services as physical therapy and

indicated that Child may also be referred for speech therapy. Id. at 24-25.

       In the meantime, after learning of Mother’s death from her father,

Appellant, who resides in Washington, contacted the police in Pennsylvania

seeking information as to Child’s whereabouts and care. The police then put

Appellant in touch with CYS.        N.T., 8/20/21, at 19-20. After locating Child,

Appellant filed a petition to intervene in the underlying custody matter on April

12, 2021, wherein she also requested legal and physical custody.3             See

Appellant’s Petition to Intervene, 4/12/21, at 1-4 (unpaginated).




____________________________________________


3 Appellant testified that she did not know how to contact Appellees. N.T.,
8/20/21, at 20-21, 41.


                                           -5-
J-S26029-22



       The trial court conducted a hearing on May 27, 2021, on both petitions.4

By order entered that same day, the court granted Appellant's request to

intervene, and awarded the parties shared legal custody and Appellees

primary physical custody. See Order, 5/27/21. Despite the award of shared

legal custody, the court provided that Appellees may make medical decisions

without Appellant’s consent. See id. The court further scheduled a hearing

regarding the custody factors. See id. Around this time, Appellant had her

only in-person visit with Child prior to the conclusion of the custody hearings.5

N.T., 2/11/22, at 16-17; N.T., 8/20/21, at 33.

       The trial court conducted custody hearings on August 20, 2021, and

February 11, 2022. At the conclusion of the hearings, Child was approximately

thirteen months old.         Both Appellant and Appellees were present and

represented by counsel.6         On August 20, 2021, Appellant presented her

testimony and that of her common-law husband, M.B. Appellees presented

the testimony of Mother’s grandfather, R.H. On February 11, 2022, Appellees

both testified on their own behalf and presented the testimony of Lindy’s half-



____________________________________________


4 A transcript of the May 27, 2021, hearing is not included in the certified
record.

5Appellant met Appellees and Child at an Ollie’s store for about two hours.
N.T., 2/11/22, at 16-17; N.T., 8/20/21, at 33.

6 Appellant participated in the February 11, 2022, hearing via Zoom. N.T.,
2/11/22, at 1.


                                           -6-
J-S26029-22



sister, L.C. Notably, both Appellant and Appellees expressed their ultimate

desire to adopt Child. N.T., 2/11/22, at 29-30, 62; N.T., 8/20/21, at 30.

       By order dated and entered February 14, 2022, the trial court awarded

Appellees sole legal and physical custody. Finding visitation with Appellant

“not feasible,” the court further directed Appellees to provide Appellant regular

updates regarding Child and granted Appellant non-overnight visits with Child

twice each year in Huntingdon County with thirty days advance notice.7

Critical to the court in its determination was “the distance between the parties,

the limited resources of the parties for travel, the child’s young age, and the

child’s medical needs.” Trial Ct. Op. at 1.

       Thereafter, on March 14, 2022, Appellant filed a timely notice of appeal,

along with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court then issued a Rule 1925(a)

opinion on April 28, 2022, in which it explained:

             Review of the record shows that this case, which arose out
       of a particularly tragic set of circumstances, presented the [c]ourt
       with an unenviable scenario. Because of the distance between the
       parties, the limited resources of the parties for travel, the child’s
       young age, and the child’s medical needs, shared custody is not
____________________________________________


7 We observe that the Child Custody Act (“the Act”), 23 Pa.C.S. §§ 5321-5340,
does not provide for an award of visitation. See 23 Pa.C.S. § 5323(a). Rather,
the Act provides for “[p]artial physical custody,” defined as “[t]he right to
assume physical custody of the child for less than a majority of the time. 23
Pa.C.S. § 5322(a). With the trial court’s disposition, we therefore identify the
award of custodial time to Appellant, however limited, as that of partial
physical custody.




                                           -7-
J-S26029-22


       an option at this time. Similar considerations also preclude an
       arrangement that would provide for extensive in-person visitation.
       Thus, the custody decision to be made by the [c]ourt was, by
       necessity, a binary choice, and the granting of custody to one of
       the households seeking to raise [Child] would significantly limit
       the involvement of the other. With the best interests of [Child],
       serving as the lodestar, it is readily apparent that keeping [Child]
       in his current home with [Appellees] is the right outcome here[.]

Trial Ct. Op. at 1.

       On appeal, Appellant raises the following issues for our review:

       1. Whether the [t]rial [c]ourt erred and/or abused its discretion in
       awarding sole legal and physical custody of [Child] to the
       Appellees under all the facts and circumstances of this case and
       the law applicable thereto[?]

       2. Whether the [t]rial [c]ourt erred and/or abused its discretion in
       awarding sole legal and physical custody of [Child] to the
       Appellees as the Appellant has standing relating to the minor child
       and the [t]rial [c]ourt only provided for limited visits with
       Appellant[?]

       3. Whether the [t]rial [c]ourt erred and/or abused its discretion in
       failing to consider and appropriately weigh all the factors set forth
       in 23 [Pa.C.S. § 5328(a)] including but not limited to the
       consanguinity       relationship    between       Appellant      and
       Defendant/Biological Mother of [Child] in awarding sole legal and
       physical custody to Appellees[?]

       4. Whether the [t]rial [c]ourt in awarding sole legal and physical
       custody to the Appellees erred and/or abused its direction in
       finding that Appellant could only see the child twice a year with no
       overnight visits[?]

Appellant’s Brief at 4.8
____________________________________________


8 We note that Appellant listed a fifth issue in her concise statement in which
she challenged the trial court’s determination that “visitation with Intervenor
was not feasible.” See Appellant’s Concise Statement of Errors Complained
of on Appeal, 5/14/22, at 2 (unpaginated). However, she asserts in her brief
that she “combine[d] matters (4) and five (5) . . . into one overarching
argument concerning[.]” Appellant’s Brief at 34.


                                           -8-
J-S26029-22



      In custody cases under the Act, our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted); see

also E.R. v. J.N.B., 129 A.3d 521, 527 (Pa. Super. 2015).

      This Court has consistently held:

      [T]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation omitted).

In addition,

      [a]lthough we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error of
      judgment, but if the court’s judgment is manifestly unreasonable
      as shown by the evidence of record, discretion is abused. An
      abuse of discretion is also made out where it appears from a
      review of the record that there is no evidence to support the
      court’s findings or that there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa. Super. 2010) (en banc) (citations

                                      -9-
J-S26029-22



omitted).

       The paramount concern in any custody case decided under the Act is

the best interests of the child. See 23 Pa.C.S. §§ 5328, 5338. “The best-

interests standard, decided on a case-by-case basis, considers all factors that

legitimately have an effect upon the child’s physical, intellectual, moral, and

spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super. 2006)

(citation omitted). Section 5328(a) sets forth the best interest factors that

the trial court must consider in awarding custody.9 See E.D. v. M.P., 33 A.3d

73, 79-80 n.2 (Pa. Super. 2011).           Section 5328(a) of the Act provides as

follows:

       § 5328. Factors to consider when awarding custody

       (a) Factors.—In ordering any form of custody, the court shall
       determine the best interest of the child by considering all relevant
       factors, giving weighted consideration to those factors which
       affect the safety of the child, including the following:

              (1) Which party is more likely to encourage and permit
       frequent and continuing contact between the child and another
       party.

              (2) The present and past abuse committed by a party or
       member of the party’s household, whether there is a continued
       risk of harm to the child or an abused party and which party can
       better provide adequate physical safeguards and supervision of
       the child.

____________________________________________


9 We note that as between two non-parent, third parties, there is no
presumption favoring one party over another.         23 Pa.C.S. § 5327(c)
(providing, “In any action regarding the custody of the child between a
nonparent and another nonparent, there shall be no presumption that custody
should be awarded to a particular party.”).


                                          - 10 -
J-S26029-22


           (2.1) The information set forth in section 5329.1(a) (relating
     to consideration of child abuse and involvement with protective
     services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by another
     party is not evidence of unwillingness or inability to cooperate with
     that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.

           (16) Any other relevant factor.


                                    - 11 -
J-S26029-22



23 Pa.C.S. § 5328(a).

      Further, with regard to the Custody Act, we emphasized:

      “All of the factors listed in [S]ection 5328(a) are required to be
      considered by the trial court when entering a custody order.” The
      record must be clear on appeal that the trial court considered all
      the factors.

            Section 5323(d) provides that a trial court “shall delineate
      the reasons for its decision on the record in open court or in a
      written opinion or order.” 23 Pa.C.S. § 5323(d). Additionally,
      “[S]ection 5323(d) requires the trial court to set forth its
      mandatory assessment of the sixteen [Section 5328(a) custody]
      factors prior to the deadline by which a litigant must file a notice
      of appeal.” . . .

            In expressing the reasons for its decision, “there is no
      required amount of detail for the trial court’s explanation; all that
      is required is that the enumerated factors are considered and that
      the custody decision is based on those considerations.” A court’s
      explanation of reasons for its decision, which adequately
      addresses the relevant factors, complies with Section 5323(d).

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa. Super. 2014) (some citations omitted;

emphasis in original).

      With regard to the custody factors, we have emphasized that the trial

court is required to consider all such factors. J.R.M. v. J.E.A., 33 A.3d 647,

652 (Pa. Super. 2011).        While the court is required to give weighted

consideration to factors affecting the safety of the child pursuant to 23 Pa.C.S.

§ 5328(a), the amount of weight a court gives any one factor is almost entirely

discretionary.   M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013).

Critically, as we stated in M.J.M.: “It is within the trial court’s purview as the

finder of fact to determine which factors are most salient and critical in each

particular case.” (citation omitted).

                                        - 12 -
J-S26029-22



       In the instant matter, the trial court addressed and analyzed the best

interest factors pursuant to Section 5328(a).10 Trial Ct. Op. at 12-24. The

court found that the factors in Section 5328(a)(2), (2.1), (6), (7), (8), (14),

and (15) were not applicable; the factors in Section 5328(a)(3), (5), (9), (10),

and (12) were neutral; and the factors in Section 5328(a)(1), (4), (11), (13),

and (16) favored Appellees.

       In her first and third issues, which we review together, Appellant

disputes the trial court’s analysis as to the best interest factors. Appellant’s

Brief at 12, 30.     Specifically, Appellant challenges the trial court’s analysis

regarding the Section 5328(a)(1), (4), (11), (13), and (16) factors, which the

court found favored Appellees.          Id. at 12.   As to these factors, the court

opined:

       1. Which party is more likely to encourage and permit frequent
       and continuing contact between the child and another party. At
       the [February 11, 2022, hearing,] the [c]ourt noted that its
       primary concern with respect to this factor was crafting a visitation
____________________________________________


10 We note the trial court did not render a decision on the record at the
conclusion of the February 11, 2022, hearing. While the trial court addressed
the Section 5328(a) best interest factors in a cursory fashion at the conclusion
of the hearing, see N.T., 2/11/22, at 77-81, the court failed to reference
and/or include this or any discussion related to the factors and its reasoning
with its February 14th order. Rather, the court provided a full analysis of the
Section 5328(a) best interest factors, on which it based its order, in its Rule
1925(a) Opinion. Because Appellant does not assert error or claim prejudice,
we do not address this issue. We remind the court, however, of the necessity
to abide by the case law interpreting Section 5323(d). See A.V. v. S.T., 87
A.3d 818, 823 (Pa. Super. 2014) (emphasizing Section 5323(d) requires trial
court to “delineate the reasons for its decision on the record . . . or in a written
opinion and order . . . prior to the deadline” for filing appeal).


                                          - 13 -
J-S26029-22


       schedule that would work for the parties, in light of the distance
       between them, their limited resources for travel, and [Child]’s
       specialized needs. The [c]ourt believed that the relationship
       between the parties was a secondary consideration, because there
       was not a concern that either of the parties would “stonewall” the
       other.

              Upon further review of the record and consideration of the
       evidence presented, the [c]ourt finds that this factor weighs in
       favor of [Appellees], and against [Appellant]. The [c]ourt’s basic
       finding that both sides will “continue to cooperate” regardless of
       the custody arrangement still holds true, but Lindy is much more
       willing to foster an open and healthy relationship between [Child]
       and [Appellant] than [Appellant] is with respect to Lindy and her
       family.

            The most significant factors in this regard are: (i)
       [Appellant]’s strained relationship with [her father, Mother’s
       grandfather]; and (ii) her implicit belief that her relatives in
       Pennsylvania are somehow “tainted.”

              It is clear from the testimony that [Appellant]’s openness to
       contact with [her father] is a matter of degree, and varies
       depending on her perception of his actions at any given time. On
       the whole, she seeks to limit such contact as much as possible.
       This is in contrast to [her father], who appears to want as much
       contact with [Appellant] as she will allow, but also seeks to
       minimize conflict with her and to give her space so that she does
       not cut off all contact with him. Because [Appellees] have reached
       out to [Mother’s grandfather], have been friendly toward him, and
       have involved him in [Child]’s life, [Appellant] appears to extend
       her dislike for [her father] toward them.[11] However, even
       absent [Appellant]’s feelings toward [her father], it is clear that
       she views the entirety of her extended family in Pennsylvania with
       suspicion. Pointedly, [Appellant]’s motives in seeking custody of
       [Child] appear to arise just as much from a desire to stamp out
____________________________________________


11Appellant admitted that she did not have a good relationship with her father,
Child’s maternal great-grandfather, but stated that she would permit him to
see Child, if granted custody. N.T., 8/20/21, at 39. Appellant however did
not reach out to Appellees to see Child when in Pennsylvania for the August
2021 hearing as Appellant did not want to see her father whom she was told
was with Appellees. Id. at 35; see also N.T., 2/11/22, at 22.


                                          - 14 -
J-S26029-22


       any further influence her Pennsylvania relatives may have on
       [Child] as they do a desire to raise [Child] herself.[12] This causes
       her to discount [Appellees’] judgment with respect to raising
       [Child], as shown by the parties’ testimony. Subjectively, Lindy
       credibly testified that [Appellant] has been critical and dismissive
       of [Appellees’] actions with respect to [Child]’s medical care, even
       accounting for Lindy’s (at times) defensive posture toward
       [Appellant]. Objectively, [Appellant]’s view of how [Appellees]
       have performed as [Child]’s caregivers is insupportably negative.

              The ultimate concern here is not so much that [Appellant],
       if given custody, would cut off all contact between [Child] and
       [Appellees], but rather that she would seek to limit it to only a
       nominal degree, and would not encourage contact beyond that
       which might be ordered by this [c]ourt.[13] This stands in stark
       contrast to Lindy’s testimony, which revealed that [Appellees] will
       seek to maintain a relationship between [Child] and [Appellant],
       and that [Lindy] has the potential to become more open and
       relaxed in communications with [Appellant] as Lindy gets to know
       her better.

             The above also factors into the [c]ourt’s finding that shared
       custody is not possible at this time. While [Appellees] appear
       open to the possibility of co-parenting [Child] (including being
       receptive to concerns that [Appellant] has raised regarding
       [Child]’s medical care), that possibility is not reciprocated by
       [Appellant].

                                       *       *    *
____________________________________________


12When questioned why she wants custody of Child, Appellant responded,
“Because [Mother] ended up with some pretty severe problems just from the
years — few years she was [in Pennsylvania] and I would like to — I’d like to
keep [Child] from having those kinds of issues as well.” N.T., 8/20/21, at 29.

13 In discussing her willingness to maintain family relationships, Appellant
stated, “That doesn’t mean that I have to have constant contact with her.
There’s other ways to keep a relationship than to have constant contact. I
don’t know what kind of contact you expect[,] but people are allowed to live
their lives.” N.T., 8/20/21, at 35. Appellant confirmed that she would send
photos and information. Id. at 27. She further explained that she would “send
on the school cards, Christmas cards . . . the same things [her] parents did
when [she] was younger.” Id. at 42. When asked, she then acknowledged
she would do video calls, if requested. Id.

                                           - 15 -
J-S26029-22


       4. The need for stability and continuity in the child’s education,
       family life and community life. The [c]ourt’s initial finding was
       that this factor is neutral, given that both sides can give [Child] a
       stable, secure home. However, on further consideration, the
       [c]ourt finds that this factor weighs in favor of [Appellees].
       [Appellant] is certainly capable of providing [Child] with a stable
       and secure home, and at his young age, he has not formed strong
       community attachments yet. However, community and education
       includes [Child]’s specialized medical and developmental needs.
       The [c]ourt finds that [Child] is in good hands in this regard, and
       does not believe that a wholesale shift in both service providers
       and treatment plans would be in his best interest at this time.

                                       *       *    *

       11. The proximity of the residences of the parties. This is a key
       factor with respect to the possibility of both shared custody and
       regular visitation. The distance between the residences and the
       limited resources available for travel simply do not allow for a
       shared custody arrangement or regular in-person visitation.

                                       *       *    *

       13. The level of conflict between the parties and the willingness
       and ability of the parties to cooperate with one another. A party’s
       effort to protect a child from abuse by another party is not
       evidence of unwillingness or inability to cooperate with that party.
       At the [February 11th hearing,] the [c]ourt generally found that
       this factor was neutral, but noted that it had admonished Lindy
       during part of her testimony when it began to veer into portraying
       [Appellant] in a poor light.[14] Upon further review, this factor
       weighs in favor of [Appellees], and against [Appellant]. At [that
____________________________________________


14Lindy was admonished by the trial court for speaking negatively of
Appellant. The court stated:

          Ma’am, I’m going to stop you. I’m just going to tell you.
          [Appellant] hasn’t done anything wrong in my analysis in
          this case because she didn’t message you on one time. Your
          frustration or — you continue to attempt to shed a negative
          light on [Appellant]. She hasn’t done anything wrong in the
          situation. This is a tough situation. . . .

N.T., 2/11/22, at 47.


                                           - 16 -
J-S26029-22


       h]earing the [c]ourt focused on the issue of conflict, but did not
       address the willingness and ability of the parties to cooperate with
       one another. Based on the analysis set forth for the first factor,
       supra, the [c]ourt is much more concerned about [Appellant]’s
       willingness to cooperate with [Appellees] than it is [Appellees’]
       willingness to cooperate with [Appellant]. This will hopefully
       change with time as [Child] grows older.

                                       *       *    *

       16. Any other relevant factor. The [c]ourt noted two additional
       factors at the [s]econd [h]earing.

              The first is that Lindy has a criminal conviction. On
       September 27, 2018, she pleaded guilty to one count of receiving
       stolen property, graded as a misdemeanor of the first degree, and
       was sentenced to five years’ probation. However, this conviction
       is relevant only as a consideration with respect to the truthfulness
       of Lindy’s testimony. Even if it were not, it is not the sort of
       offense that automatically raises concerns with respect to
       childrearing. On the whole, the [c]ourt believes that this factor is
       neutral in light of the significant evidence presented with respect
       to the quality of care and the quality of the home environment
       provided by [Appellees] for [Child].

              The second is that [Appellant] objectively had a closer
       relationship with [Mother] over the years than Lindy did, given her
       involvement in [Mother]’s life when she was younger.[15] Upon
       further review and consideration, the [c]ourt finds that this factor
       actually weighs in favor of Lindy, and against [Appellant].
       Specifically, while [Appellant] knew [Mother] starting when
       [Mother] was young, their relationship was strongest when
       [Mother] was younger, and waned as [Mother] grew older. While
       [Mother] did stay in touch with [Appellant] after she moved to
       Pennsylvania, the testimony established that this was more social,
       and [Mother] did not rely on her as a resource. Conversely, while
       [Mother] did not know Lindy while she was younger, she stayed
       in touch with Lindy regularly after visiting her in 2018, and she


____________________________________________


15 Appellant testified that she and Mother had a “good relationship.” N.T.,
8/20/21, at 16; see also Intervenor Exhibit 1. Discussing Mother’s younger
years, Appellant stated that Mother “looked up to me. [Mother] and I were
close.” Id. at 9.

                                           - 17 -
J-S26029-22


     reached out to Lindy for advice when she became pregnant with
     [Child].

           There is a third, additional factor here that the [c]ourt did
     not discuss at the [s]econd [h]earing, but which does bear
     consideration. Respectfully, the [c]ourt has reservations with
     respect to [Appellant]’s willingness and ability to persevere in the
     face of the reasonably anticipatable difficulties and struggles that
     whomever has custody of [Child] will face as he grows older.

           When [Mother] first came to live with [her grandparents] in
     Washington, [Appellant] took no significant action to help
     [Mother] despite her belief that [her father] was emotionally
     abusive.

                                 *     *      *

           Much later, when [Mother] turned eighteen, [Appellant]
     declined to take custody of her from the girls’ home in Colorado,
     despite having been contacted by the home and knowing that
     there were no other good options for [Mother].

           A few months later, [Appellant] changed her mind, reached
     out to [Mother] in Texas, and sent [Mother] a bus ticket to come
     to Washington. However, that help was conditional, because as
     soon as it became clear that [Mother] was not doing exactly as
     [Appellant] wanted her to do, [Appellant] confronted her about it
     and [Mother] moved to Pennsylvania (i.e., the help was only on
     [Appellant]’s terms).

                                 *     *      *

            The [c]ourt fully acknowledges the all too common reality of
     family members having to make the hard decision not to help a
     relative because they lack the resources or capacity to do so. It
     is also aware of the unrealistic and unhealthy societal trope that
     in order to be a “real” mother figure a woman must sacrifice
     anything and everything for the benefit of a child. Thus, the
     [c]ourt does not hold it against [Appellant] that she did not forgo
     a career and college in order to raise [Mother] when she was
     younger, or turn her life upside down to have [Mother] come live
     with her when she received a phone call out of the blue from the
     girls’ home in Colorado.        That said, though, [Appellant]’s
     statements regarding these actions are telling, because they show
     a pattern of refusal to compromise and insistence that things
     occur only according to her plans. Such behavior is not conducive

                                     - 18 -
J-S26029-22


       to successful parenting, because nothing about raising a child ever
       goes according to plan. The risk here is that [Appellant] would
       take primary custody of [Child] now, but then not be able to
       continue to care for him at a later time due to being overwhelmed
       by the constant adjustments needed, resulting in [Child] not
       having the stable home environment that he so desperately
       needs. This factor thus weighs against [Appellant].

Trial Ct. Op. at 12-24 (footnotes and record citations omitted).

       As to Section 5328(a)(1) — which party is more likely to encourage and

permit frequent and continuing contact between the child and another party

— Appellant asserts that the court’s conclusion that she is less likely to

encourage contact belies the evidence.             Appellant’s Brief at 12-13.   She

dismisses her strained relationship with her father (Child’s great-grandfather)

and insists that, regardless, she would maintain Child’s contact with him as

well as his Pennsylvania family. Id. at 13-14. She further contends that any

contact with Appellees questioning Child’s medical care, in particular relating

to medication, was “unfairly characterized . . . as indicative of distrust and

criticism,”16 and dismisses Appellees’ negative reaction, which Appellant

explains as “defensive and overly sensitive.”17           Id. at 15-16.   Moreover,
____________________________________________


16Rather, Appellant avers that her concern “should . . . be lauded as an
example of Appellant looking out for the best interests of the child.”
Appellant’s Brief at 15.

17 We observe that Appellant references text messages between herself and
Appellees which she included as part of the Reproduced Record. Id. at 14-
15. While admitted as part of Plaintiff’s Exhibit 1, that which is included by
Appellant in the Reproduced Record appears to be more expansive than that
included with Exhibit P-1 in the certified record. We therefore do not consider
the messages beyond what is included in Exhibit P-1 in certified record and
any testimony related thereto. See Commonwealth v. Preston, 904 A.2d
(Footnote Continued Next Page)


                                          - 19 -
J-S26029-22



Appellant argues that the court’s ultimate conclusion that she would limit

contact to a nominal amount is unsupported in the record, stating, “At no point

did Appellant even imply that she would not be open to or seek to limit contact

of any kind between [Child] and his Pennsylvania family.” Id. at 16. Appellant

further references how she would preserve such contact, when asked. Id.

       Next, as to Section 5328(a)(4) — the need for stability and continuity

in the child’s education, family life, and community life — Appellant argues

that the evidence supports that she is prepared to manage Child’s medical and

developmental needs. Id. at 17-18. While the court focused on a “wholesale

shift” in service providers and treatment plans, Appellant asserts that a

change in treatment plans is not necessarily the case. Id. at 18. Moreover,

to the extent there would be a change in treatment plan, Appellant suggests

that this is perhaps in Child’s best interests as one of the potential providers

is nationally ranked. Id. at 18-19.

       As to Section 5328(a)(11) — the proximity of the residences of the

parties — Appellant argues that “this factor is not determinative in granting

sole physical and legal custody to one of the parties over the other.”   Id. at

19. She contends that she should not be prejudiced by virtue of her residence

in Washington. Id.



____________________________________________


1, 6 (Pa. Super. 2006) (en banc) (noting that an appellate may only consider
that which is in the certified record).



                                          - 20 -
J-S26029-22



      Next, as to Section 5328(a)(13) — the level of conflict between the

parties and the willingness and ability of the parties to cooperate with one

another — Appellant notes the trial court’s reliance on Section 5328(1) and

the parties’ ability to cooperate with one another.      Id. at 19.    Appellant

emphasizes Appellees’ disdain for her, which is excused as frustration that

Appellant was not “keeping up” more and not initiating more contact. Id. at

20-22. Appellant however notes Child’s young age and his inability to interact

other than in-person.    Id. at 22.     She further argues that the evidence

suggests that she was in fact “keeping up” with Child.          Id.   Moreover,

Appellant contends that the evidence contains an actual example of Appellees

non-cooperation with respect to a lack of communication as to Child’s first

birthday party. Id. at 23-24. Appellant states:

            The record reflects an actual instance of [Lindy]’s
      unwillingness to cooperate with Appellant. The record is void of
      any actual instance of Appellant’s unwillingness to cooperate with
      [Lindy]. The [t]rial [c]ourt weighed this factor in [Appellees’]
      favor based on inferences derived from Appellant’s testimony
      regarding her relationship with her father, while failing to properly
      consider the actual, admitted instance of [Lindy]’s unwillingness
      to cooperate with Appellant. Appellant at no point testified or
      inferred a criticism or castigation of Appellees. [Lindy] repeatedly
      attempted to paint a negative picture of Appellant. It was never
      placed on the record that Appellant would refuse or had refused
      to cooperate with [Lindy]. It was placed on the record that [Lindy]
      actually refused in at least one instance not to cooperate with
      Appellant. Therefore, the record supports a conclusion that the
      thirteenth factor under § 5328(a) weighs in favor of Appellant,
      and against Appellee[s].

Id. at 24.




                                      - 21 -
J-S26029-22



       Finally, as to Section 5328(a)(16) — any other relevant factors —

Appellant argues that the trial court’s determinations regarding consanguinity

and what it deemed as Appellant’s inability to compromise were against the

weight of the evidence and not supported by the record. 18 See Appellant’s

Brief at 25-28, 30.

       On the issue of consanguinity, Appellant argues, “The [t]rial [c]ourt’s

characterization of the relationship between [Mother] and [Lindy] stands in

stark contrast with the reality of the testimonial record on the subject.” Id.

at 31. While Appellant concurs with the court’s assessment as to a lack of a

relationship between Mother and Lindy during Mother’s early years, Appellant

contends that the court incorrectly perceived a relationship involving

continuous communication once Mother returned to Pennsylvania in her later

years. Id. at 31-32. Further, Appellant emphasizes her own participation in

Mother’s life. Appellant asserts that “the record is clear that [she] was not

only an active figure in [Mother]’s life during [Mother]’s younger years, but

had significantly more contact with [Mother] than [Lindy] toward the end of

[Mother]’s life.” Id. at 32. As such, Appellant concludes that “it is clear that

Appellant’s relationship with [Mother] . . . is an extremely significant factor

weighing heavily in Appellant’s favor.” Id. at 33.




____________________________________________


18Appellant agrees with the court that Lindy’s criminal conviction for receiving
stolen is essentially a non-issue. Appellant’s Brief at 25.


                                          - 22 -
J-S26029-22



      Additionally, although the court expressed “reservations with respect to

[Appellant’s] willingness and ability to persevere in the face of the reasonably

anticipatable difficulties and struggles,” Appellant argues that her actions with

respect to Mother do not suggest an unwillingness to compromise. Id. at 25-

26 (record citation omitted). In particular, Appellant asserts that her past

behaviors as stated are not “indicative of . . . a pattern [of] refusal to

compromise.” Id. at 26. Referencing Mother’s week with her in Washington

and subsequent move to Pennsylvania, Appellant indicates that the move to

Pennsylvania was Mother’s choice, of which she was supportive. Id. at 26-

28. Moreover, Appellant states:

             To the extent Appellant’s testimony raises any reasonable
      concern with regard to her ability to adjust as needed, Appellant’s
      objectively stable household at this point in her life, as well as her
      status as a homemaker and her credible testimony regarding her
      preparedness to handle the child’s specialized medical needs,
      undercuts those concerns. There is no reasonable basis for the
      conclusion that Appellant would be incapable of making necessary
      adjustments as they arise. Therefore, there was no basis for the
      [t]rial [c]ourt to weigh this additional factor against Appellant.

Id. at 28.

      As we construe Appellant’s challenge, the issue at its core is a dispute

concerning the trial court’s findings of fact and determinations regarding

credibility and weight of the evidence, as well as the weight attributed to

certain factors. Appellant, in essence, questions the trial court’s conclusions

and assessments and seeks for this court to re-find facts, re-weigh evidence,

and/or re-assess credibility to her view of the evidence. This we cannot do.



                                     - 23 -
J-S26029-22



Under the aforementioned standard of review applicable in custody matters,

the trial court’s findings of fact and determinations regarding credibility and

weight of the evidence are not disturbed absent an abuse of discretion. See

C.R.F., 45 A.3d at 443; see also E.R., 129 A.3d at 527. As we stated in King

v. King, 889 A.2d 630, 632 (Pa. Super. 2005), “It is not this Court’s function

to determine whether the trial court reached the right decision; rather, we

must consider whether, based on the evidence presented, given due deference

to the trial court’s weight and credibility determinations, the trial court erred

or abused its discretion[.]” (citation and quotation marks omitted). After a

thorough review of the record, we find no abuse of discretion. To the extent

Appellant challenges the weight attributed to any factor by the trial court, we

likewise find no abuse of discretion. As stated above, the amount of weight

that a trial court gives to any one factor is almost entirely within its discretion.

See M.J.M., 63 A.3d at 339.

      In the case sub judice, the trial court carefully considered each of the

Section 5328(a) factors.     See Trial Ct. Op. at 12-24.      After review of the

record, we conclude the trial court’s factual findings are supported by the

evidence, and the weight it assigned to each factor is reasonable in light of

those findings. As such, we do not disturb them. Appellant’s first and third

claims are therefore without merit.




                                      - 24 -
J-S26029-22



       Turning to Appellant’s second and fourth issues on appeal,19 Appellant

argues that the trial court abused its discretion in awarding her only two visits

per year with no overnight visitation. Appellant’s Brief at 34-36. Appellant

contends that this limited amount of partial physical custody, without a

provision for the potential of additional custodial time if agreed upon by the

parties, was not justified or supported by the record.          Id.   at 34-35.

Identifying travel expenses as the basis for the court’s limited award of partial

physical custody, Appellant asserts that the record fails to support the court’s

contention that the parties cannot afford more frequent travel. Id. Appellant

maintains that “she should be entitled to more visitation with the child and

that the limitation set forth by the [t]rial [c]ourt is an arbitrary one, with no

justification on the record.” Id. at 35.

       Moreover, Appellant further opposes the lack of overnight custodial

time. Id. at 35-36. Recognizing the emphasis on Child’s age and medical

needs, Appellant maintains that the custodial schedule “was not carefully

tailored to meet the needs of all parties involved” and “does very little in the

way of facilitating a healthy and continuing relationship between Appellant and

[Child].”   Id.




____________________________________________


19 Appellant states in the argument section of her brief that her second issue
is “part and parcel” of her fourth issue. Appellant’s Brief at 29. Thus, we
address these claims together.



                                          - 25 -
J-S26029-22



      In support of its physical custody award, the trial court emphasized the

distance between the parties and the time and expense of travel, as well as

the age and medical conditions of Child. See Trial Ct. Op. at 28. The court

further expressed its hope for more expansive partial physical custody in the

future. Id. The court opined:

             This is not the typical case where the parties live within a
      thirty or forty-five minute drive of each other, and thus travel back
      and forth may be inconvenient, but is not unrealistic. The distance
      between [Appellant]’s home in Washington and [Appellees’] home
      in Pennsylvania is approximately 2,600 miles. Travel by air is, for
      all intents and purposes, a full-day endeavor. Travel by car is
      unrealistic for anything less than a long-term visit; the same
      considerations apply to travel by bus or train. Regardless of
      method, the expense is significant — likely at least $1,000 per trip
      for one person, one way. Neither household has the financial
      resources to enable such travel to occur regularly. And this is to
      say nothing of the fact that, due to his young age and medical
      issues, it would be inadvisable to attempt such long-distance
      travel with [Child]. The imposition of a more regular in-person
      visitation schedule would thus be both unrealistic and place an
      undue burden on the parties.

            The [c]ourt hopes that this situation changes for the better
      in the future, and is certainly open to a more active visitation
      schedule, should it become a possibility.

Id. (footnotes omitted).

      Further, as to the lack of overnight partial physical custody, the court

reasoned similarly, stating:

             The [c]ourt notes that this is a baseline, and the custody
      order both leaves open and encourages the possibility of regular
      telephone and video calls between the parties, so that [Appellant]
      can both see and interact with [Child]. The frequency of such
      visits is governed by the distance and expense considerations
      discussed . . . above. The duration must necessarily be limited to
      daytime only (i.e., no overnights) due to the young age of [Child],

                                     - 26 -
J-S26029-22


      his special medical needs, and the fact that [Appellant] is
      essentially a stranger to him. As he grows older and gets to know
      [Appellant], this will change, and overnight visits may become a
      possibility.

Id. at 29.

      With this, we are constrained to agree. As indicated supra, the trial

court analyzed and addressed each factor as required by Section 5328(a) in

establishing its custody order, including Appellant’s custodial time. See Trial

Ct. Op. at 12-24. We conclude the court thoroughly considered Child’s best

interests, and the evidence supports the court’s custody decision.          We

acknowledge the unique circumstances of this matter, and, as noted by the

trial court, such custodial time is subject to change and expansion in the

future.   See 23 Pa.C.S. § 5338(a) (“Upon petition, a court may modify a

custody order to serve the best interest of the child.”).   As such, Appellant’s

claims are without merit.

      For the foregoing reasons, we affirm the trial court’s order.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/29/2022




                                     - 27 -